DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 9, 10, 13, 15-42, 48 and 58-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “a dispensing mechanism” in line 8 to line 9.  Claim 1 then also discloses “a dispensing mechanism” in line 11.  It is unclear if the claimed “a dispensing mechanism” is the same “a dispensing mechanism” from line 8 to line 9, or a completely separate dispensing mechanism.  Thus, the limitation is indefinite.  Appropriate action is required.
Claim 1 recites the limitation "the lid housing" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites “the cartridge housing” in line 15 with the recitation of “an optionally removable cartridge” in the previous line.  It is unclear if the removable cartridge has a cartridge housing, or if “the cartridge housing” in line 15 is directed toward an entirely different limitation.  Appropriate action is required.  It is suggested to amend to “an optionally removable cartridge comprising a cartridge housing” in line 14 to rectify the problem.
Claim 1 recites the limitation "the cartridge" in line 15 to line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend to, “the removable cartridge” to overcome this rejection.
Claims 4, 5, 9, 10, 13, 15-42, 48 and 58-75 are rejected as well merely due to their dependency on claim 1.  Should the Applicant overcome the rejections to claim 1, then the rejections to claims 4, 5, 9, 10, 13, 15-42, 48 and 58-75 will be overcome as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799